Citation Nr: 0930655	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-40 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Army from 
September 1982 to February 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2007, the Board undertook additional development 
concerning the issues on appeal by requesting that a medical 
expert review the appellant's record pursuant to its 
authority under 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901(d).  
An expert medical opinion was received, the appellant and his 
representative were provided a copy of that opinion, and the 
matters are once again before the Board for consideration.  

FINDINGS OF FACT

1.  A right knee disability, currently diagnosed as mild 
internal derangement, was not manifested during the veteran's 
active duty service, nor is it otherwise related to such 
service or to any injury during service. 

2.  A left knee disability was incurred in active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a left knee disability 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in August 2003 and February 2005 letters 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claims for service 
connection.   In addition, he was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Finally, the 
letters advised the veteran of the evidence it had received 
in connection with the claims.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
claims, as such, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

For the above reasons, the Board finds that the RO's notices 
in August 2003 and February 2005 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the veteran was 
afforded a VA examination in January 2005.  Additionally, as 
noted, the Board obtained an expert medical opinion 
addressing the central issues on appeal.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) , aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); 38 C.F.R. § 3.303 (2007).  Pursuant to 38 C.F.R. § 
3.303(b), the second and third elements of service connection 
may be alternatively established through demonstrating a 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App.  488, 495-96 (1997).  Continuity of symptomatology may 
be shown where a condition is "noted" or observed during 
service, there is evidence of post service continuity of 
symptomatology, and there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-98; Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  

The veteran contends that current knee disorders were 
incurred while playing football at Fort Stewart, Georgia.  He 
reports that he has had continuous knee pain since discharge 
from service, but states that he refused to seek treatment 
for the condition until some 20 years after discharge due to 
his fear of going to the doctor.  

The veteran's service treatment records reflect that he was 
seen for treatment in August 1983 with reports of bilateral 
knee pain.  No injury was reported.  He was asked to perform 
quad exercises and return to the clinic in 4-6 weeks.  No 
diagnosis was rendered.  The service treatment records also 
show treatment following a football injury as alleged, but 
the treatment only pertained to the left knee.  At that time, 
in November 1983, he reported pain in the left knee.  A 
physical examination revealed slight swelling but no evidence 
of tenderness or discoloration.  The assessment was left knee 
strain with consideration given to ruling out a lateral 
meniscus tear.  The veteran returned for treatment a week 
later with reports of inferior and superior pain in the left 
knee that had not lessened since the previous appointment.  
Unfortunately, the veteran left without being examined.  He 
refused a service discharge examination.  

In the nearly 20 years between discharge and his examination 
by his private physician, Dr. Watts, in 2003, the veteran, by 
his own admission, visited no doctor or health practitioner 
and filed no complaint with private medical or VA authorities 
with regard to a disorder of his knees.  Rather, the evidence 
reflects he was continuously employed and that at the time of 
his visit to Dr. Watts in 2003, he was employed as a brick 
mason in the construction trades.  He continues in that 
employment. 

In the report by Dr. Watts of his examination of the veteran 
in August 2003, Dr. Watts provides the history as related to 
him by the veteran.  In that history, Dr. Watts states the 
veteran "has been having problems with pain in his knees for 
about two years."  [The veteran marked out the word 'two' on 
the copy he submitted to VA and in his own hand, which he 
(the appellant) initialed, penned in 'twenty']  The history 
as provided by Dr. Watts in his original statement, if 
accurate, is inconsistent with the claim of chronicity 
provided by the veteran.  The x-rays taken by Dr. Watts were 
normal.  The impression provided reflects the following: "He 
probably has synovitis [inflammation] in his knees from early 
degenerative changes or perhaps degenerative menisci [disk of 
fibrocartilage attached to the end surface of the tibia]."  
He offered no opinion of a nexus between military service and 
the veteran's current condition.

The veteran first visited the Pensacola VA medical facility 
in October 2003, for an initial assessment of his knees.  He 
was subsequently referred to Dr. Burton who, on December 22, 
2003, diagnosed him with internal derangement of each knee.  
In October 2004, Dr. Mani of the Pensacola VA medical 
facility examined him and reported that he claimed "he is 
better now" and "does not want arthroscopy, denies any 
health concerns."  Dr. Mani's assessment was that his 
chronic knee arthralgia was improved, but that he was to 
continue Naproxen as necessary and do regular range of motion 
exercises.

The VA compensation and pension examiner, PA Julia Morgan, 
similarly took a history from the veteran in her January 2005 
examination.  After discussing the August and November 1983 
medical treatment at Fort Stewart, the veteran stated he has 
"had pain throughout the years but it is worsened in the 
last year or two."  After finding that the x-rays were 
normal for both knees, the examiner diagnosed the veteran's 
condition as "mild internal derangement of both knees." In 
her professional assessment, she concluded:

In my medical opinion it would require speculation for 
me to link the veteran's current bilateral knee 
condition to an injury that occurred in 1983 (over 20 
years ago) since the veteran did not seek medical 
attention for the knees until recently and there are no 
records of chronic knee complaints in his c-file or 
SMR's after 1983 that would give a possible connection 
of his current problem to the one in 1983.

The veteran's wife and mother, as well as a neighbor, 
provided undated, unsworn statements on his behalf.  F. W., 
his mother, stated that her son had called them from Germany 
when he had strained his left knee playing football in 
service.  Two years after his discharge, in 1986, the veteran 
and his wife moved next door and she would talk with the 
veteran's wife over the back fence.  She related that their 
discussions included the veteran's knee problems and that 
Mary told her that the veteran's knees were bothering him.  
She told her over time that they (the veteran's knees) were 
getting worse.  

Mary, the veteran's wife, related that she and the veteran 
had been together twenty years and that when they met, his 
knees were bothering him.  She stated that he had told her 
that he hurt them playing football in service.  She related 
that her husband would not go to a doctor and that she had 
massaged his knees and put heat and ice on them to relieve 
the pain.  She further stated that the medication the veteran 
is receiving from the VA is helping.  

L. W.'s statement reflects that he has known the veteran 
since 1978, and is aware of the veteran's fear of doctors.  
Since 1989, he claims, he has tried to convince the veteran 
to seek treatment from the local VA clinic for his knee pain.  
He stated that "being a mechanic, he was always on his knees 
working on vehicles."  With respect to his current 
condition, Mr W. states: "I've seen him apply ice to his 
knees almost daily just to kill the pain to continue going to 
work to support himself and his family."  

The Board has carefully reviewed the evidence of record.  
First, there is evidence showing a current bilateral knee 
disability, as the competent medical evidence of record shows 
a current diagnosis is mild internal derangement of both 
knees.  The more difficult question is whether the current 
knee conditions are related to an incident or injury during 
service.  Turning first to the right knee condition, the 
Board finds that the preponderance of the evidence is against 
the claim.  

As to the right knee, the competent medical evidence does not 
show that the veteran's current right knee disorder had its 
onset in service, that right knee arthritis was manifested to 
a compensable degree within a year after service, or that a 
current right knee disability is in any way etiologically 
related to any event in service.

Indeed, the service treatment records document that the 
veteran incurred pain in both knees in August 1983 during 
normal training and sought medical treatment for that pain on 
one occasion.  The service records thereafter are silent with 
regard to any complaints of, treatment for, or diagnosis of a 
right knee disorder.  

Additionally, the post-service medical evidence is silent 
with regard to a right knee injury until many years after the 
veteran's separation from service.  Diagnoses of knee 
arthralgia/internal derangement of each knee was not made 
until 2003, and even at that time, no reference to service as 
the cause of the disorder was offered either by the civilian 
provider, Dr. Watts, or the VA medical personnel who examined 
and treated him.  In fact, although VA and private medical 
reports show complaints of and treatment for the veteran's 
knee disabilities beginning in 2003, not one of the medical 
reports links his current disabilities and any in-service 
injury or event, or show any continuity of symptomatology 
since service.  The treatment and examination reports are 
silent in this regard, although acknowledging the claims of 
the veteran in the history he provided.  Finally, when the 
claim was reviewed by an expert at the Veterans Health 
Administration, the examiner noted that the argument for 
service connection for the right knee disability was 
"particularly unconvincing" due to the lack of in-service 
injury.  As such, the medical evidence weighs against the 
veteran's claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F. 3d 1330 (Fed. Cir. 2000) (The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.).  

Although the veteran attributes his right knee disability to 
service, neither he, as a lay person, nor his wife, mother, 
or friend, is competent to render the requisite medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While their testimony might be sufficient to establish 
continuity of symptomatology of the right knee condition, 
here, as noted, the absence of a right knee condition in 
service, and the absence of medical treatment for many years 
after service weigh against their testimony in support of the 
claim.  Because there is no medical evidence of record to 
substantiate the veteran's assertions and this issue involves 
a medical determination, their statements alone are of little 
or no probative value.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Moreover, the VA examiner explained that it would be 
mere speculation to draw any nexus between the current knee 
condition and military service.  Similarly, when the 
veteran's claims file was reviewed by James R. Parkinson, 
M.D., the Chief of Orthopedic Surgery at the Samuel S. 
Stratton VA Medical Center, his opinion was that the right 
knee was not likely related to an incident or injury during 
the veteran's military service.  

In light of the foregoing, the preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for residuals of a right knee injury.  As such, 
the claim must be denied.  

Turning to the left knee claim, there is evidence 
establishing a current left knee disability.  In addition, 
the veteran's allegation that he injured his left knee during 
service while playing football has been substantiated by the 
service treatment records.  There is no evidence, to show, 
however, that he had a chronic knee disability upon 
discharge, as he elected not to have a service discharge 
examination.  Similarly, due to the veteran's reported 
aversion to seeking medical treatment, there is a lack of 
medical evidence describing any post-service treatment for a 
left knee condition for approximately 20 years.  While the 
veteran has submitted numerous statements from friends and 
family members describing the history of the knee condition, 
the VA examiner in January 2005 found it would be speculative 
to link the current left knee condition to service.  In 
addition, the VHA examiner in October 2007 noted the 
veteran's history as a brick mason as complicating whether 
the current knee condition is related to service.  The 
examiner noted, however, that despite such lack of post-
service treatment, there still remained a possibility that 
the current left knee condition was related to service.  
While the examiner stated that the progression of the left 
knee condition after service required "that one guess," he 
nevertheless offered his professional opinion stating that 
the current left knee disability was "as likely as not" 
related to an incident or injury during service.  

The Board finds the reasoning of the VHA examiner persuasive.  
The benefit of the doubt rule codified at 38 U.S.C.A. § 5107, 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the 
Secretary with respect to benefits under laws 
administered by the Secretary. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the 
doubt to the claimant. 

The implementing regulation, 38 C.F.R. § 3.102, restates that 
provision in terms of "reasonable doubt":

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim. 

If the Board finds that the positive and negative evidence 
relating to a veteran's claim are in "approximate balance," 
then the placement of the risk of nonpersuasion on the VA 
dictates a finding in favor of the claimant.  Ortiz v. 
Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Here there is positive evidence in support of the claim and 
negative evidence against it.  Given such, and given that 
remanding this matter for additional development may 
unnecessarily delay the adjudication of the claim, the Board 
finds that the evidence is in a state of "equipoise."  As 
such, affording the veteran the benefit of the doubt, the 
criteria for service connection for a left knee disability 
have been met.  Accordingly, the benefit sought on appeal is 
granted.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


